UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1413


H. LEIGHTON LASKEY,

                Plaintiff – Appellant,

          v.

STATE OF MARYLAND; CITY OF BALTIMORE; MAYOR AND CITY
COUNCIL, for the City of Baltimore; LAW DEPARTMENT, for the
City of Baltimore; CHRIS LUNDY, Defense Counsel; FRANK
CONAWAY, Clerk of the Court’s Baltimore City Circuit;
BALTIMORE CITY CIRCUIT COURT CLERK'S OFFICE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:14-cv-00853-WDQ)


Submitted:   June 26, 2014                    Decided:   July 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


H. Leighton Laskey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  H. Leighton Laskey appeals the district court’s order

dismissing          his    civil     action         without       prejudice       pursuant       to

Younger v. Harris, 401 U.S. 37 (1971).                                On appeal, we confine

our    review       to    the    issues    raised         in    the    appellant’s       informal

brief.       4th Cir. R. 34(b).                Laskey does not fairly argue that

Younger abstention is inappropriate in his case.                                    Rather, he

baldly       alleges       that    the    state          court    clerk      falsified        court

records in his state court action, that the action should have

been     dismissed         earlier       for    lack       of     prosecution,          and    that

Appellees are engaged in a conspiracy to deprive him of access

to the judicial system.                   These allegations are raised for the

first time on appeal, see Muth v. United States, 1 F.3d 246, 250

(4th    Cir.       1993)    (declining         to    address       on    appeal    claims       not

presented to district court), and in any event, find no support

in    the    record.        Accordingly,            we    affirm      the   district      court’s

judgment.           Laskey v. Maryland, No. 1:14-cv-00853-WDQ (D. Md.

Apr. 21, 2014).                 We dispense with oral argument because the

facts       and    legal    contentions        are       adequately         presented     in    the

materials         before    this     court      and      argument       would     not    aid    the

decisional process.

                                                                                         AFFIRMED




                                                2